— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 3, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits, effective May 10, 1974, on the ground that he voluntarily left his employment without good cause. The board found that claimant, a claims supervisor, was told by his supervisor that he would be fired because of a dissatisfaction with the quality of his work. The employer, however, did not give him a date by which he would be fired. The employer further informed claimant that he could take the honorable way out and give notice. The board further found that the employer did not set a date of discharge. Claimant went to California on his vacation and, deciding to stay there, sent in a notice of termination of employment. We have held that leaving in anticipation of discharge is without good cause. (Matter of Berkowitz [Levine], 41 AD2d 791; Matter of Schneider [Levine], 37 AD2d 788.) Since no date was set for discharge prior to claimant’s notice of termination, the board’s decision should be affirmed. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.